Citation Nr: 0123494	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut




THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound.  





ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from December 1967 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the RO 
which, in part, denied the veteran's claim for special 
monthly pension by reason of being housebound.  

REMAND

The veteran is requesting entitled to additional pension 
benefits based on housebound status.  The applicable 
regulation provides that increased pension is payable to a 
veteran by reason of being housebound.  See 38 C.F.R. § 3.351 
(2000).  Additionally, the regulations provide as follows:

Housebound, or permanent and total plus 
60 percent; disability pension.  The rate 
of pension payable to a veteran who is 
entitled to pension under 38 U.S.C. 1521 
and who is not in need of regular aid and 
attendance shall be as prescribed in 38 
U.S.C. 1521(e) if, in addition to having 
a single permanent disability rated 100 
percent disabling under the Schedule for 
Rating Disabilities (not including 
ratings based upon unemployability under 
Sec. 4.17 of this chapter) the veteran: 
(1) Has additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems, or (2) Is "permanently 
housebound" by reason of disability or 
disabilities.  This requirement is met 
when the veteran is substantially 
confined to his or her dwelling and the 
immediate premises or, if 
institutionalized, to the ward or 
clinical area, and it is reasonably 
certain that the disability or 
disabilities and resultant confinement 
will continue throughout his or her 
lifetime.

38 C.F.R. § 3.351(d) (2000).

Thus, the first question to be determined in this case is 
whether the veteran's principal disability, which appears to 
be his psychiatric disability, is totally disabling.  If so, 
the next question which must be answered is whether the 
veteran has any additional disabilities ratable at 60 percent 
or more or whether he is, in fact, permanently housebound.

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  The record indicates 
that the veteran failed to report for a VA examination 
scheduled in January 1999.  However, in his notice of 
disagreement received in June 1999, the veteran indicated 
that he could not attend the January 1999 VA examination 
because he did not have transportation or sufficient finances 
to take public transportation.  The veteran asserted that he 
called the VA to cancel the appointment and requested that 
the examination be rescheduled, but had not received any 
further notice as to a new examination.   In light of the 
veteran's allegations and his apparent willingness to report 
for an examination, the Board finds that another examination 
should be scheduled.  

In this regard, the Board stresses that although the VA has a 
duty to assist the veteran with the development of the 
evidence in connection with his claim, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

Additionally, it should be noted that on November 9, 2000, 
the President approved the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing VA claims.  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).  

Because of the change in the law brought about by the VCAA 
and the implementing regulations, the RO has not been 
afforded the opportunity of initially considering the issue 
on appeal under the new act.  It thus would be potentially 
prejudicial to the veteran were the Board to proceed to issue 
a merits-based decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Accordingly, 
the claim is REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are complied 
with.  In particular, he should be 
advised in writing of the evidence needed 
to substantiate his claim for special 
monthly pension by reason of being 
housebound.  The RO should further inform 
the veteran in writing of his right to 
submit any additional argument and/or 
evidence in support of his claim.  

2.  The veteran should be contacted by 
the RO for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for his psychiatric disorder 
and any physical disabilities.  The 
approximate dates of any such evaluation 
or treatment should also be furnished by 
him to the extent feasible.  

3.  Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained and associated with 
the claims file regardless of whether in 
fact the veteran responds to the 
foregoing request.  If the RO does not 
receive a response to requests for 
records from any of the private sources 
identified by the veteran, the veteran 
should be so notified and informed that 
he may obtain and submit any pertinent 
records.  

4.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the severity of the 
disability and a general medical 
examination and eye examination to 
determine the existence and severity of 
any existing organic disabilities.  The 
claims folder and a copy of this REMAND 
must be made available to the examiners 
for review.  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  It is important that the 
examiners address all criteria listed 
below.  The reasons and bases for any 
opinions requested should be set forth in 
the medical report.

The psychiatric examiner should determine 
as follows:  

I.  Whether the veteran has total 
occupational and social impairment 
due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name?

II.  Whether the veteran has 
occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships?

III.  Whether the veteran is 
substantially confined to his 
dwelling and the immediate premises, 
and it is reasonably certain that 
the psychiatric disability and 
resultant confinement will continue 
throughout his lifetime?

The general medical examiner should 
identify all existing medical 
disabilities and all manifestations 
referable thereto.  As to these medical 
disabilities, the examiner should note 
whether any, singularly or taken 
together, cause the veteran to be 
substantially confined to his dwelling 
and the immediate premises, and is it 
reasonably certain that the disabilities 
and resultant confinement will continue 
throughout his lifetime?

The eye examiner should determine the 
veteran's visual acuity and any 
manifestations of his anisocoria.  He/she 
should also determine if the veteran is 
substantially confined to his dwelling 
and the immediate premises due to any eye 
disability, and is it reasonably certain 
that any eye disability and resultant 
confinement will continue throughout his 
lifetime?

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided the 
information necessary to determine 
entitlement to housebound benefits.  In 
addition, the RO should assure that the 
provisions pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000 and the 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be given the opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the date and place of 
the examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


